     8:19-cr-00181-DCC         Date Filed 04/20/20      Entry Number 603        Page 1 of 1




                      IN THE DISTRICT COURT OF THE UNITED STATES

                         FOR THE DISTRICT OF SOUTH CAROLINA



UNITED STATES OF AMERICA                     )       CR. NO. 8:19-181
                                             )
               -vs-                          )       MOTION TO MODIFY BOND
                                             )
TREVOR MAURICE HULL                          )

               Now comes the defendant, Trevor Maurice Hull, through his attorney, and

respectfully moves this Court to modify the conditions of his bond to remove GPS and home

confinement as bond conditions.

               Defendant was arraigned on February 26, 2019. Defendant was placed on a

$50,000.00 surety bond with GPS and home confinement. Defendant has been in compliance

with all bond conditions. Defendant requests that the court modify the conditions of his bond to

remove the GPS and home confinement.

               It is the position of his probation agent and the government that his bond be

modified.

                                     Respectfully submitted,

                                     s/James B. Loggins
                                     James Barlow Loggins, Assistant
                                     Federal Public Defender
                                     75 Beattie Place, Suite 950
                                     Greenville, South Carolina 29601
                                     (864) 235-8714

April 20, 2020
Greenville, South Carolina
